Exhibit 10.2

ARIBA, INC.

RETENTION BENEFIT AGREEMENT

This Retention Benefit Agreement (the “Agreement”) provides certain nonqualified
deferred compensation benefits and is entered into as of October 25, 2011,
between Robert M. Calderoni (the “Executive”) and Ariba, Inc. (the “Company”).

Recitals

The Executive and the Company have previously entered into an Amended and
Restated Severance Agreement, dated August 25, 2008 (as amended, the “Severance
Agreement”), which provides that the Executive will become entitled to certain
benefits in the event his employment terminates under specified circumstances.

In order to retain the Executive for an extended period of time and assure a
smooth and successful transition when the Board eventually appoints a new chief
executive officer, the Board has reviewed the Executive’s compensation
arrangements and determined to offer to him those additional retention benefits
set forth in this Agreement.

In addition, simultaneously with execution of this Agreement, the Company and
the Executive are separately entering into an agreement (the “Employment
Agreement”) that sets forth the Executive’s ongoing compensation arrangements
while he continues as an executive officer of the Company.

The Board having determined that it is appropriate and in the best interests of
the Company and its stockholders to offer the Executive these benefits, the
parties hereby enter into this Agreement.

Terms and Conditions

 

1. Effectiveness and Term. This Agreement is effective upon October 1, 2011 (the
“Effective Date”) and continues in effect until the earliest to occur of (a) the
date on which all amounts required to be paid hereunder have been paid in full
in the manner specified herein, or (b) the date on which this Agreement
terminates pursuant to Subsection 3.c. below. The earliest of such occurrences
is referred to as the “Expiration Date” and the period from the Effective Date
to the Expiration Date is referred to as the “Term” of this Agreement.

 

2. Definitions. Capitalized terms used but not elsewhere defined in this
Agreement have the meanings specified below:

 

  a. “Board” means the Company’s Board of Directors, as constituted from time to
time.



--------------------------------------------------------------------------------

  b. “Cause” means:

 

  (i) Any gross negligence or intentional misconduct that materially injures the
Company and its subsidiaries, taken as a whole, or has a material adverse effect
on the business or affairs of the Company and its subsidiaries, taken as a
whole;

 

  (ii) Any unauthorized use or disclosure by the Executive of the Company’s
confidential information or trade secrets resulting from gross negligence that
materially injures the Company and its subsidiaries, taken as a whole, or has a
material adverse effect on the business or affairs of the Company and its
subsidiaries, taken as a whole;

 

  (iii) A failure by the Executive to comply with the Company’s written policies
or rules that materially injures the Company and its subsidiaries, taken as a
whole, or has a material adverse effect on the business or affairs of the
Company and its subsidiaries, taken as a whole; or

 

  (iv) The Executive’s conviction of, or plea “guilty” or “no contest” to, a
felony under the laws of the United States or any state thereof.

With respect to acts or omissions described in Paragraphs (i), (ii) and (iii)
above, “Cause” shall only be deemed to exist following written notice to the
Executive from the Company and his failure to cure such acts or omissions within
30 days of receipt of such written notice.

 

  c. “Change of Control” means the occurrence of:

 

  (i) The acquisition, by a person or persons acting as a group, of the
Company’s stock that, together with other stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the Company;

 

  (ii) The acquisition, during a 12-month period ending on the date of the most
recent acquisition, by a person or persons acting as a group, of 30% or more of
the total voting power of the Company;

 

  (iii) The replacement of a majority of the members of the Board, during any
12-month period, by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of such appointment or
election; or

 

  (iv) The acquisition, during a 12-month period ending on the date of the most
recent acquisition, by a person or persons acting as a group, of the Company’s
assets having a total gross fair market value (determined without regard to any
liabilities associated with such assets) of 40% or more of the total gross fair
market value of all of the assets of the Company (determined without regard to
any liabilities associated with such assets) immediately prior to such
acquisition or acquisitions.



--------------------------------------------------------------------------------

For purposes of this Subsection (c), the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended, but shall exclude (A) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of a parent or
subsidiary of the Company and (B) a corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company. In addition, a transaction shall
not constitute a Change of Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
unless such transaction also qualifies as an event under Treas. Reg.
§1.409A-3(i)(5)(v) (change in the ownership of a corporation), Treas. Reg.
§1.409A-3(i)(5)(vi) (change in the effective control of a corporation), or
Treas. Reg. §1.409A-3(i)(5)(vii) (change in the ownership of a substantial
portion of a corporation’s assets).

 

  d. “Change of Control Date” refers to the effective date of a Change of
Control.

 

  e. “Code” refers to the Internal Revenue Code of 1986, as amended from time to
time. The definition of “Code” shall also include related guidance, rules and
regulations issued thereunder by the U.S. Department of Treasury, the Internal
Revenue Service, or a federal court that has fully and finally adjudicated a
matter.

 

  f. “Committee” means the Compensation Committee of the Company’s Board of
Directors (or a properly authorized subcommittee thereof), as constituted from
time to time.

 

  g.

“Disability” means a “disability” within the meaning of Code Section
409A(a)(2)(C).1

 

  h. “Executive Chair” refers to the position of Executive Chair as defined in
the Employment Agreement.

 

  i. “Executive Officer” refers to either the Company’s Chief Executive Officer
or Executive Chair position.

 

  j. “Separation from Service” means that the Executive’s employment with the
Company terminates such that it is reasonably anticipated by all parties that
the level of services that he will perform as an employee or consultant to the
Company or its subsidiaries will permanently decrease to a level that satisfies
the presumption set forth in Treas. Reg. §1.409A-1(h)(1)(ii) that a “separation
from service” has occurred; provided that the Executive’s service to the Company
as a

 

1 

Code Section 409A requires that the employee be (i) unable to engage in any
substantial gainful activity due to a medically determinable physical or mental
impairment that can be expected to result in death or to last continuously for
12 months, or (ii) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or to last for 12 months,
receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of the participant’s
employer.



--------------------------------------------------------------------------------

  non-employee member of its Board will not be deemed to be “service” for
purposes of this definition. Separation from Service will be interpreted in a
manner consistent with Code Section 409A, including Treas. Reg. §1.409A-1(h)(5)
thereunder.

 

  k. “Specified Employee” means an employee identified in Code
Section 409A(a)(2)(B)(i).

 

  l. “Termination Without Cause” means termination of the Executive as an
Executive Officer by the Company or the Board without Cause. In addition, for
purposes of this Agreement only, it will be considered a Termination Without
Cause if: (i) during the Second Term, the Board fails to re-appoint or the
Company’s stockholders fail to re-elect the Executive to the Board; or
(ii) during any period in which the Executive continues as a Company employee
and remains in compliance with his obligations under the Employment Agreement,
the Company breaches (and fails to cure within any permitted cure period) its
obligations under the Employment Agreement to provide him with any payments or
benefits he has earned thereunder, provided, however, that before such breach
(if curable) would be deemed a Termination Without Cause, the Executive shall
give within 60 days of the date on which the circumstances giving rise to the
breach occurred written notice to the Company of such circumstances and the
Company shall have failed to cure the breach within 30 days of the date of such
notice.

 

  m. “Trigger Event” means, and “Trigger Event Date” means the date through
which the Executive is required as a condition to receive the payment specified
in Section 3 of this Agreement to remain in service providing substantial
services to the Company, and shall be the earliest to occur of:

 

  (i) September 30, 2016 (the “Fifth Anniversary”);

 

  (ii) The date of a Separation from Service that occurs in connection with or
following the Executive’s Termination Without Cause (an “Involuntary
Separation”), and the date thereof;

 

  (iii) The date of the Executive’s death;

 

  (iv) The date of the Executive’s Disability; or

 

  (v) A Change of Control Date.

 

3. Benefits. In consideration of the Executive’s entering into the Employment
Agreement, the Company agrees to provide him with the benefits described in this
Section 3.

 

  a. Amount of Payment. Subject to reduction under Subsection 3.e. below, the
amount that may be earned hereunder is $5,100,000 (the “Payment”).

 

  b. Entitlement to Receive Payment. Except as set forth in Subsection 3.c, the
Executive’s right and entitlement to receive the Payment shall be earned in full
only if he remains in continuous employment with the Company (subject to
permitted leaves of absence) as an Executive Officer through the Trigger Event
Date.



--------------------------------------------------------------------------------

  c. Forfeiture of Payment; Termination of Agreement. If prior to the Trigger
Event Date the Executive resigns his employment or the Company’s terminates his
employment under circumstances that do not constitute a Termination Without
Cause, then all amounts under this Agreement shall be forfeited and this
Agreement shall be terminated in its entirety without the Company having paid or
become obligated to pay any amount. If this Agreement terminates pursuant to
this Subsection 3.c., the effective date of such termination will be the date on
which the Executive’s employment terminates as described in the first sentence
above. For the avoidance of doubt, the Executive’s transitioning roles in the
manner and at the times contemplated under the Employment Agreement shall not
give rise to forfeiture of his rights and benefits under this Agreement.

 

  d. Timing of Payment; Certain Code Section 409A Matters. The Payment will be
made in a single lump-sum amount within 65 days following the Trigger Event
Date. To assure compliance with Code Section 409A, (i) if such 65-day period
spans two calendar years, then the Payment shall be paid in the second calendar
year, and (ii) if the Executive experiences a Termination Without Cause prior to
the Trigger Event Date, then the Executive’s right and entitlement to receive
the Payment will be deemed to be earned in full on the effective date of his
Termination Without Cause but the Payment will be made only subsequently when
there occurs a Trigger Event (including a Separation from Service). For the
avoidance of doubt, clause (ii) would apply only if a Termination Without Cause
occurs and the Executive’s service with the Company continues thereafter at a
level that does not constitute a Separation from Service.

 

  e. Withholding. The Payment will be reduced by, and there will be withheld
from the Payment, all applicable taxes and similar amounts required to be
withheld.

 

  f. Release and Effect on Payment Timing. The Executive agrees that he shall
deliver to the Company a release of claims in substantially the form attached
hereto as Exhibit B (the “Release”), and such Release shall have become
effective pursuant to its terms, prior to his receiving the Payment. Any Release
required to be delivered hereunder shall have been delivered and become
effective prior to the 60th day following the Trigger Event Date.

 

4. Covenants. In consideration of the benefits provided hereunder, the Executive
agrees to comply and remain in compliance as specified below with the following:

 

  a. Noncompetition. The Executive agrees that, throughout the Term and for
three (3) years thereafter (such period, the “Compliance Period”), he shall not:

 

  (i) Directly or indirectly or in conjunction with others, engage in activities
that compete with the Company or work for any entity that is part of the
Company’s Market (as defined below); provided, however, that the Executive’s
involvement with such an entity solely as a passive investor shall not be a
competitive activity under this clause;

 

  (ii) Solicit, serve, contract with or otherwise engage any existing or
prospective customer, client or account of the Company on behalf of any entity
other than the Company that is part of the Company’s Market; or



--------------------------------------------------------------------------------

  (iii) Cause or attempt to cause any existing or prospective customer, client
or account of the Company to divert from, terminate, limit or in any manner that
is adverse to the interests of the Company modify, or fail to enter into, any
actual or potential business relationship with the Company.

The Executive and the Company agree that this provision is necessary and
appropriate in order to protect the Company’s business and business prospects
and that it is reasonably enforced with reference to any geographic area in
which the Company maintains any such relationship.

For purposes of this Agreement, the Company’s “Market” includes, on a global
basis, (i) any company, or specifically a division or group within a company,
that derives revenue from the sales of software and/or services in the following
areas: electronic procurement, electronic auctions/sourcing, electronic
invoicing or purchase order routing, supply chain and receivables financing,
supplier discovery, contract management, supplier information management, travel
and expense management, and/or other spend management activities, and (ii) those
companies set forth on Exhibit A attached hereto. The parties agree that the
Company’s Market is global in scope.

 

  b. Non-Solicitation. The Executive agrees that, throughout the Compliance
Period, he shall not directly or indirectly, personally or through others,
without the Company’s prior written consent, solicit or attempt to solicit the
employment of any employee of the Company or any of the Company’s affiliates,
whether on the Executive’s own behalf or on behalf of any other person or
entity. The term “employment” for purposes of this Subsection 4.b. means
entering into an arrangement for services as a full-time or part-time employee,
independent contractor, agent or otherwise. The Executive and the Company agree
that this provision is reasonably enforced as to any geographic area in which
the Company conducts its business.

 

  c. Non-Disparagement. The Executive agrees that throughout the Compliance
Period, he shall not in any way or by any means disparage the Company, its
business, the members of the Board or the Company’s officers and employees.

 

  d. Confidential Information. The Executive shall comply with his obligations
under the Employment Agreement dated November 22, 2000 between him and the
Company.

 

  e. Cooperation. The Executive agrees that, throughout the Compliance Period,
he shall cooperate with and assist the Company in every reasonable respect in
facilitating the transition of his duties to his successor.



--------------------------------------------------------------------------------

5. Compliance with Code Section 409A. It is intended that the Payment comply
with Code Section 409A and the guidance thereunder, it shall be administered and
interpreted in a manner consistent with such intent and any ambiguities shall be
interpreted in a manner supporting such exemption or such compliance, as
applicable. Consistent with that intent, and notwithstanding anything to the
contrary in this Agreement or otherwise applying under any outstanding
arrangement to which the Executive is party (including without limitation the
Severance Agreement or the Employment Agreement):

 

  a. Specified Employee Matters. If the Trigger Event is an Involuntary
Termination, then to the extent the Executive is a Specified Employee at the
time of his Separation from Service, the Payment will not be paid until the
earlier to occur of (i) Company’s first payroll occurring after the end of the
period beginning on the Separation from Service date and ending on the date that
is six month after such date or (ii) 30 days following the date of the
Executive’s death.

 

  b. Changes to Time or Form of Payment. Any amendment, modification or
termination of this Agreement shall comply with the restrictions of Code
Section 409A, including the “subsequent deferral election” and anti-acceleration
rules thereunder.

 

6. Arbitration.

 

  a. Scope of Arbitration Requirement. The parties hereby waive their rights to
a trial before a judge or jury and agree to arbitrate before a neutral
arbitrator any and all claims or disputes arising out of this Agreement and any
and all claims arising from or relating to the Executive’s employment with the
Company, including (but not limited to) claims against any current or former
employee, director or agent of the Company, claims of wrongful termination,
retaliation, discrimination, harassment, breach of contract, breach of the
covenant of good faith and fair dealing, defamation, invasion of privacy, fraud,
misrepresentation, constructive discharge or failure to provide a leave of
absence, claims regarding commissions, stock options or bonuses, infliction of
emotional distress or unfair business practices, or any tort or tort-like causes
of action.

 

  b. Exceptions. The foregoing notwithstanding, the following are the only
claims that may be resolved in any appropriate forum (including courts of law)
as required by applicable laws then in effect: (i) claims concerning workers’
compensation benefits; and (ii) claims concerning unemployment insurance.

 

  c. Procedure. The arbitrator’s decision shall be written and shall include the
findings of fact and law that support the decision. The arbitrator’s decision
shall be final and binding on both parties, except to the extent applicable law
allows for judicial review of arbitration awards. The arbitrator may award any
remedies that would otherwise be available to the parties if they were to bring
the dispute in court. The arbitration shall be conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association; provided, however that the arbitrator shall allow the
discovery authorized by the California Arbitration Act or the discovery that the
arbitrator deems necessary for the parties to vindicate their respective claims
or defenses. The arbitration shall take place in Fairfield County, Connecticut,
or, at the Executive’s option, the county in which the Executive primarily
worked with the Company at the time when the arbitrable dispute or claim first
arose.

 

  d.

Costs. The parties shall share the costs of arbitration equally, except that the
Company shall bear the cost of the arbitrator’s fee and any other type of
expense



--------------------------------------------------------------------------------

  or cost that the Executive would not be required to bear if he were to bring
the dispute or claim in court. Both the Company and the Executive shall be
responsible for their own attorneys’ fees, and the arbitrator may not award
attorneys’ fees unless a statute or contract at issue specifically authorizes
such an award.

 

7. General.

 

  a. Administration. This Agreement and the benefits provided under it shall be
administered by the Committee on behalf of the Company.

 

  b. General Unsecured Creditor. The Company’s obligations under this Agreement
shall be merely that of an unfunded and unsecured promise to pay money in the
future. As such, the Executive’s and his beneficiary(ies), heirs and successors
shall have no legal or equitable rights, interests or claims in any property or
assets of the Company (or its affiliates) as a result of this Agreement, and
their status, individually or collectively, with respect to the Payment shall be
that of a general, unsecured creditor of the Company.

 

  c. Beneficiaries. The Executive may designate in writing on a form acceptable
to the Company one or more individuals, trusts, estates or other entities as his
beneficiary entitled to receive the Payment under this Agreement in the event of
the Executive’s death prior to his receipt of the Payment; provided that if the
Executive names someone other than his spouse as a Beneficiary, the Company may
in its sole discretion determine that spousal consent to such designation is
required and require that such consent be obtained before giving effect to the
Executive’s designation. Any and all such properly designated individuals,
trusts, estates or entities are referred to as the “Beneficiary.” The Executive
shall specify on the beneficiary form the relative percentage of the Payment to
which each Beneficiary shall be entitled. The Executive may change the written
beneficiary designation from time to time by submitting a completed new
beneficiary designation form to the General Counsel; provided any such new
designation form is received prior to the Executive’s death and provided that
such new designation supersedes, cancels and replaces any prior designation in
full. Any payment(s) due but unpaid at the time of the Executive’s death shall
be paid to his Beneficiary at the same time and in the same manner that such
payment(s) would have been made to the Executive in the absence of his death. A
Beneficiary shall have the same rights and be subject to the same restrictions
as the Executive under this Agreement; provided that the Executive’s obligations
under Subsections 4.a., 4.b., 4.c., and 4.e. shall not apply to a Beneficiary
and all obligations under such Subsections shall terminate with the Executive’s
death. In the event the Executive has not designated a Beneficiary, or the
Beneficiary has pre-deceased the Executive, then the Executive’s Beneficiary
shall be deemed to be his spouse or, if none, his surviving children in equal
shares or, in none, his estate.

 

  d.

Successors of the Executive. Except as set forth in Subsection 6.b. above, this
Agreement will be binding upon and inure to the benefit of the Beneficiary,
heirs, executors and legal representatives of the Executive upon his death.
Neither the Executive nor his beneficiary(ies) shall have any right to sell,
assign, transfer,



--------------------------------------------------------------------------------

  pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate,
alienate or convey in advance of actual receipt of the amounts, if any, payable
hereunder, or any portion of such amounts, and all rights provided under this
Agreement are expressly declared to be non-assignable and non-transferable.

 

  e. Successors of the Company. This Agreement shall be binding upon and inure
to the benefit of any successor to the Company. Any such successor of the
Company shall expressly assume all obligations of the Company hereunder and
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. For this purpose, “successor” means any person, firm,
corporation, or other business entity which at any time, whether by purchase,
merger, or otherwise, directly or indirectly, acquires all or substantially all
of the assets or business of the Company.

 

  f. Nature of Employment. The parties acknowledge that their employment
relationship continues to be on an “at-will” basis and that nothing in this
Agreement changes that nature of their relationship.

 

  g. Entire Agreement; Amendment. This Agreement represents the entire agreement
and understanding between the parties as to the Payment and the rights and
restrictions that apply thereto. It supersedes all prior or contemporaneous
agreements, whether or not written, relating to this subject matter. For the
avoidance of doubt, the parties consider the subject matter of this Agreement to
be a new benefit, in addition to the benefits to which the Executive is entitled
under the Severance Agreement, which continues in effect pursuant to its terms.
This Agreement may only be amended with the written consent of both parties.

 

  h.

Breach; Waiver. No party shall be considered in breach of any material provision
of this Agreement unless the party claiming that a breach has occurred shall
have given the first party written notice of the purported breach and such
purported breach shall remain uncured at the end of the 20th business day
following the date on which such notice is received. The waiver of a breach of
any term of provision of this Agreement, which must be in writing, will not
operate as or be construed to be a waiver of any other previous or subsequent
breach of this Agreement.

 

  i. Notices. Any notice required or permitted under this Agreement shall be
sufficient if in writing and shall be deemed to have been duly given when
hand-delivered or mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to him at the home address that he most recently communicated
to the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.

 

  j. Governing Law. This Agreement will be governed by the laws of the state of
California (with the exception of its conflict of laws provisions).

 

  k. Acknowledgment. The Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to read, review and understand all the provisions of this
Agreement and is voluntarily entering into this Agreement.



--------------------------------------------------------------------------------

  l. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

*                    *                     *

Each of the parties has executed this Agreement, effective as of the day and
year first above written.

 

/s/ Robert M. Calderoni

Robert M. Calderoni

ARIBA, INC. By:  

    /s/ Robert E. Knowling, Jr.

      Robert E. Knowling, Jr.       Lead Independent Director of       Ariba,
Inc. Board of Directors



--------------------------------------------------------------------------------

EXHIBIT B

ARIBA, INC.

807 11TH AVENUE

SUNNYVALE, CA 94089

[Date]

Mr. Robert M. Calderoni

[Address]

Dear Bob:

This letter (the “Agreement”) confirms the agreement between you and Ariba, Inc.
(the “Company”) regarding the termination of your employment with the Company.

1. Termination Date. Your employment with the Company will terminate on
                , 20    (the “Termination Date”).

2. Effective Date and Rescission. You have up to 21 days after you received this
Agreement to review it. You are advised to consult an attorney of your own
choosing (at your own expense) before signing this Agreement. Furthermore, you
have up to seven days after you signed this Agreement to revoke it. If you wish
to revoke this Agreement after signing it, you may do so by delivering a letter
of revocation to me. If you do not revoke this Agreement, the eighth day after
the date you signed it will be the “Effective Date.” Because of the seven-day
revocation period, no part of this Agreement will become effective or
enforceable until the Effective Date.

3. Salary and Vacation Pay. On the Termination Date, the Company will pay you
$            (less all applicable withholding taxes and other deductions). This
amount represents all of your salary earned through the Termination Date and all
of your accrued but unused vacation time or PTO. You acknowledge that, if you
did not execute this Agreement, you would not be entitled to receive any
additional money from the Company. The only payments and benefits that you are
entitled to receive from the Company in the future are those specified in this
Agreement.

4. IF APPLICABLE: Severance Benefits. In consideration of executing this
Agreement, you will receive from the Company the severance benefits described in
Section 2 of the Severance Agreement dated August 25, 2008, between you and the
Company (the “Severance Agreement”). As described in Section 2 of the Severance
Agreement, the continuation of such severance benefits is subject to your
compliance with the covenants described in Section 3 of the Severance Agreement.

5. IF APPLICABLE: Benefit. In consideration of executing this Agreement, you
will receive from the Company the benefits described in Section 3 of the



--------------------------------------------------------------------------------

Retention Benefit Agreement dated October     , 2011 (the “Retention
Agreement”). As described in Sections 3 and 4 of the Retention Agreement, the
payment or continuation, as applicable, of such benefits is subject to your
compliance with the covenants described in Section 4 of the Retention Agreement.

6. Release of Your Claims. In consideration of receiving the benefits described
in Section 2 of the Severance Agreement or Section 3 of the Retention Agreement,
you waive, release and promise never to assert any claims or causes of action,
whether or not now known, against the Company or its predecessors, successors or
past or present subsidiaries, stockholders, directors, officers, employees,
consultants, attorneys, agents, assigns and employee benefit plans with respect
to any matter, including (without limitation) any matter related to your
employment with the Company or the termination of that employment, including
(without limitation) claims to attorneys’ fees or costs, claims of wrongful
discharge, constructive discharge, emotional distress, defamation, invasion of
privacy, fraud, breach of contract or breach of the covenant of good faith and
fair dealing and any claims of discrimination or harassment based on sex, age,
race, national origin, disability or any other basis under Title VII of the
Civil Rights Act of 1964, the California Fair Employment and Housing Act, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act and all other laws and regulations relating to employment. However, this
release bars only those claims that arose prior to the execution of this
Agreement. Execution of this Agreement does not bar:

(a) Any claim that arises hereafter, including (without limitation) a claim for
breach of this Agreement;

(b) Any claim arising under the Indemnification Agreement dated October 4, 2002,
between you and the Company, as amended (the “Indemnification Agreement”);

(c) Any claim arising under the letter agreement dated July 18, 2001, between
you and the Company or any related agreements, as amended (together, the “Other
Agreements”); or

(d) Any claim to indemnification or advancement of expenses arising under the
Company’s Amended and Restated Certificate of Incorporation, as amended (the
“Certificate”), or the Company’s Amended and Restated Bylaws, as amended (the
“Bylaws”).

7. Release of the Company’s Claims. The Company waives, releases and promises
never to assert any claims or causes of action, whether or not now known,
against you or your successors, agents or assigns with respect to any matter,
including (without limitation) any matter related to your employment with the
Company or the termination of that employment, including (without limitation)
claims to attorneys’ fees or costs and claims of defamation, fraud, breach of
contract or breach of the covenant of good faith and fair dealing. However, this
release bars only those claims that arose prior to the execution of this
Agreement. Execution of this Agreement does not bar:

(a) Any claim that arises hereafter, including (without limitation) a claim for
breach of this Agreement;

(b) Any claim arising under the Indemnification Agreement;



--------------------------------------------------------------------------------

(c) Any claim arising under the Other Agreements; or

(d) Any claim to repayment arising under the Certificate or the Bylaws.

8. Waiver. You and the Company expressly waive and release any and all rights
and benefits under Section 1542 of the California Civil Code (or any analogous
law of any other state), which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”

9. Promise Not To Sue. You agree that you will never, individually or with any
other person, commence, aid in any way (except as required by legal process) or
prosecute, or cause or permit to be commenced or prosecuted, any action or other
proceeding based on any claim that has been released pursuant to Section 5
above. The Company agrees that it will never, individually or with any other
person, commence, aid in any way (except as required by legal process) or
prosecute, or cause or permit to be commenced or prosecuted, any action or other
proceeding based on any claim that that has been released pursuant to Section 6
above.

10. No Admission. Nothing contained in this Agreement will constitute or be
treated as an admission by you or the Company of liability, any wrongdoing or
any violation of law.

11. Proprietary Information and Invention Agreement. At all times in the future,
you will remain bound by your Proprietary Information and Invention Agreement
with the Company. This Agreement may be modified only in a written document
signed by you and a duly authorized officer of the Company.

12. Company Property. You represent that you have returned to the Company all
property that belongs to the Company, including (without limitation) copies of
documents that belong to the Company and files stored on your computer(s) that
contain information belonging to the Company.

13. Severability. If any term of this Agreement is held to be invalid, void or
unenforceable, the remainder of this Agreement will remain in full force and
effect and will in no way be affected, and the parties will use their best
efforts to find an alternate way to achieve the same result.

14. Choice of Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of California (other than their
choice-of-law provisions).

15. Execution. This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute one
agreement. Execution of a facsimile copy will have the same force and effect as
execution of an original, and a facsimile signature will be deemed an original
and valid signature.



--------------------------------------------------------------------------------

Please indicate your agreement with the above terms by signing below.

 

Very truly yours,

ARIBA, INC.

By:  

 

Title:

I agree to the terms of this Agreement, and I am voluntarily signing this
release of all claims. I acknowledge that I have read and understand this
Agreement, and I understand that I cannot pursue any of the claims and rights
that I have waived in this Agreement at any time in the future.

 

 

Signature of Robert M. Calderoni Dated:  